Citation Nr: 1231688	
Decision Date: 09/14/12    Archive Date: 09/19/12

DOCKET NO.  10-01 653	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Nichols, Associate Counsel






INTRODUCTION

The Veteran, who is the appellant, served on active duty in the United States Air Force from September 1967 to September 1971 and from December 1971 to December 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Fargo, North Dakota, which, in pertinent part, denied service connection for PTSD based on the lack of a confirmed diagnosis of PTSD, and on lack of confirmation of alleged in-service stressor events.

Records show that the Veteran was admitted to the VA medical center in Fargo, NC in July 1982 because he exhibited signs of suicidal behavior and depression.  While the Veteran has narrowly claimed entitlement to service connection for only PTSD, VA will consider as part of the matter on appeal the question of whether service connection is warranted for depression or any other psychiatric disorders in addition to PTSD.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (finding that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).  

A review of the Virtual VA paperless claims processing system reveals documents that are either duplicative of the evidence of record or are not pertinent to the present appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends in his January 2008 claim that he has PTSD as a result of his military service.  This matter is not ripe for adjudication and must be remanded for three reasons: (1) there appear to be outstanding records of pertinent medical treatment that might possibly be obtained; (2) new pertinent evidence has been added to the file subsequent to the last review by the agency of original jurisdiction (AOJ) without a waiver of the Veteran's right to have such review; and (3) a new examination is in order, and a medical opinion should be sought that takes into consideration any new evidence.

First, the Veteran and his wife have indicated that the Veteran was treated for psychiatric problems and diagnosed with PTSD at the VA medical center in Fargo, ND.  In an April 2012 letter submitting additional evidence on behalf of the Veteran, the Veteran's representative mentioned that the Veteran had submitted a FOIA request for all of his medical records that are currently maintained by Fargo VA medical center with the goal of having these records submitted to the Board in support of his pending PTSD claim.  However, the claims folder does not presently contain such medical records.  VA's duty to assist includes obtaining relevant medical records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Prior to any examination or adjudication, an attempt should be made to obtain copies of any outstanding records of pertinent medical treatment through VA or private health care professionals.  

Second, new evidence has been added to the claims file that has not been reviewed by the AOJ.  When pertinent evidence is received by the Board after certification of the appeal, the evidence must be referred to the RO for consideration unless this right is waived by the appellant or his representative.  See 38 C.F.R. § 20.1304(c) (2011).  The Veteran did not provide a waiver of review of the evidence by the Agency of Original Jurisdiction (AOJ); however, in April 2012 he submitted additional pertinent evidence that goes towards the "stressor" issue, well after 90 days from the December 2010 appeal certification letter.

Regulations further mandate that the AOJ is required to issue a supplemental statement of the case pursuant to a remand of the Board, unless one of the following two exceptions applies: 1) the only purpose of the remand is to assemble records previously considered by the AOJ; or 2) the Board specifies in the remand that a supplemental statement of the case is not required.  See 38 C.F.R. § 19.31(c).  Here, the Veteran submitted additional pertinent evidence directly to the Board after the appeal certification and the AOJ has not had an opportunity to review the new evidence.  As such, in order to afford the Veteran due process required by regulation, the claim must be remanded for readjudication and the RO must issue a supplemental statement of the case.

The new pertinent evidence that has been associated with the file in April 2012 is summarized as follows.  The Veteran contends that two stressful incidents occurred in the timeframe of July 1969 to 1970 in Cam Rahn Bay, Vietnam when he was assigned to the 825th Combat Support Group.  The Veteran described the first incident as a constant rocket and weapons attack (sapper attack) while he was working as part of the K-9 squadron.  He described witnessing the death of a fellow serviceperson and the Veteran reported that he himself came close to getting hit during the rocket attack where he was working on flight line.  The Veteran's representative in the July 2011 brief mentioned the Veteran's audiological report dated February 2008 from Hearing Solutions Inc. where the Veteran indicated that he was attacked daily by rockets - close enough to him to sustain noise-induced hearing loss.  

The second stressful incident that the Veteran reported involved a hospital under sapper attack where over 100 patients were re-wounded and some killed.  The Veteran indicated that he spent time in the hospital and could not bear the sight of the wounded soldiers.  He indicated that "the sights of war were not believable, blood and dismemberment, [his] extreme fear of all that was taking place around [him] was too [sic] much."  

The Veteran also included statements from his wife and a buddy.  The Veteran's wife discussed the history of their marriage and the various symptoms of the Veteran's PTSD that she had personally witnessed and experienced.  She indicated in her statement that the Veteran had previously been diagnosed and treated for PTSD by the Fargo VA medical center (records presently not associated with the claims file).  The fellow serviceperson corroborated the stressful incidents that the Veteran described in his stressor questionnaire.   This new evidence (the Veteran's contentions as to his stressors, his wife's statement, and the buddy statement) is pertinent to consider as it may help confirm a stressor.  

Furthermore, the Board notes that law has changed with respect to the requirements of proving the existence of a stressor.  For claims that were appealed to the Board but not decided as of July 13, 2010, changes to the applicable regulations are in effect as follows.  "If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor."  38 C.F.R. § 3.304(f)(3); 75 Fed. Reg. 39,843 (Jul 13, 2010). 

"[F]ear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror."  Id.

Finally, the Board concludes that a new psychiatric examination is necessary to determine whether the Veteran has a current psychiatric disorder to include PTSD, and if so, whether such a disorder is related to any aspect of service including the stressor events reported by the Veteran and in his buddy statement submitted in April 2012.  The appropriate examiner must consider all new evidence before providing such medical opinion.  Upon readjudication by the AOJ, 38 C.F.R. § 3.304(f)(3) should be applied.

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and enlist his assistance in identifying and obtaining any outstanding records of pertinent medical treatment by VA and private health care professionals.

2. Request all records of VA mental health inpatient and outpatient treatment starting from July 1982 to the present, particularly the Fargo VA medical center reports.  Associate any records received with the claims file.  

3. Afford the Veteran a VA examination by a VA psychiatrist or psychologist, including psychological testing for PTSD to determine:

a. Whether the Veteran currently has PTSD or a psychiatric disorder other than PTSD to include depression, or both.

If PTSD is diagnosed, the examiner must identify the stressors supporting the diagnosis of PTSD.  In identifying any claimed stressors the examiner should independently review the entire record, to include the Veteran's statements and other lay statements.  After consideration of these stressors, the examiner should explain whether they satisfy the criteria to support a diagnosis of PTSD.  The examiner should specifically indicate whether PTSD is due to either of the following claimed stressor events:  

i. Fear of hostile military activity, which is consistent with the places, types, and circumstances of the Veteran's service in Vietnam from July 1969 to July 1970; and

ii. Witnessing the death of his fellow serviceperson, experiencing a near miss by a rocket attack, and bearing the sight of many re-wounded or dead soldiers after the hospital attack in Vietnam.  

b. If PTSD is not diagnosed, the examiner should determine whether the Veteran has another psychiatric disorder, to include depressive disorder, and if so, whether it is as likely as not (i.e., at least a 50/50 probability) that any such disorder(s) is/are related to service, to include any incident shown therein, or if preexisting any period of service, was/were aggravated thereby.  The examiner should utilize the DSM-IV in arriving at diagnoses and identify all existing psychiatric diagnoses.  The report of the examination should include a complete rationale for all opinions.

4. Review the claims file, including the Veteran's stressor statements and buddy statements submitted to the Board on April 2012 to ensure that all the foregoing requested development is completed, and arrange for any additional development indicated.  Then, readjudicate the claim for service connection for an acquired psychiatric disorder to include PTSD or depressive disorder.  If the benefit sought is not granted, the Veteran shall be furnished a supplemental statement of the case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further appellate review.  

The purpose of this remand is to assist the appellant with the development of his claim.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  However, the Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655 (2011).

[Continued on following page.]

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


